Opinion issued July 12, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-01104-CV
                            ———————————
    SIRINART MILLER, THE INDEPENDENT EXECUTRIX OF THE
       ESTATE OF DOUGLAS LUITJEN, DECEASED, Appellant
                                         V.
                        RODERICK LUITJEN, Appellee


                    On Appeal from the Probate Court No. 1
                            Harris County, Texas
                         Trial Court Case No. 433120


                          MEMORANDUM OPINION

      Appellant, Sirinart Miller, has filed a motion to dismiss this appeal. More than

ten days have elapsed since the filing of the motion, and no party has objected. See

TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal. Accordingly, we grant
the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.